PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/683,803
Filing Date: 23 Aug 2017
Appellant(s): Macke et al.



__________________
Grant E Coffield
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1 stand rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,851,685 to McEldowney.
Regarding claim 1, McEldowney discloses a can end (Fig 1a) comprising a central panel (12) and a coined rivet (24) disposed on said central panel (Fig 1a-1b, col. 3, ll. 20-35).  McEldowney further discloses central panel (12) including a tab (26) with a body, the tab body including a coupling opening (at 24), the tab coupled to the coined rivet (24) with the coined rivet extending through the opening of the tab body.  In particular, the rivet (24) secures the tab to the can end (col. 4, ll. 45-55).

Claim(s) 1-3, 7 stand rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,580,692 to La Barge et al. (La Barge).
Regarding claim 1, La Barge discloses a can end (Fig 1) comprising a central panel (16) and a coined rivet (36) disposed on said central panel (Fig 29-31).  La Barge further discloses central panel (16) including a tab (10, Fig 4) with a body, the tab body including a coupling opening (at the junction of the arms 34, col. 7, ll. 20-30), the tab coupled to the coined rivet (36) with the coined rivet extending through the opening of the tab body (Figs 6-8). 

Regarding claim 3, La Barge further discloses the coined rivet capable of being formed from a initially coined rivet button having a reduced radius peripheral upper edge.  Note that intermediate products are given little patentable weight as long as the structure of the final product is the same as that of the prior art, then the prior art can be formed by the intermediate product.
Regarding claim 7, La Barge discloses the can end of claim 5 and further discloses wherein central panel (16) includes a tab (10, Fig 4) with a body, the body including a coupling opening (at the junction of arms 34, col. 7, ll. 25-30), the tab coupled to the coined rivet (36) with the coined rivet extending through the tab body coupling opening (col. 7, ll. 25-30), the coined rivet having an enhanced overlap of the tab body (Fig 6) since the rivet has a deformed sidewall (at 43) that can be formed from a square rivet button (Fig 6).  

Claim 4 stand rejected under 35 U.S.C. 103 as being unpatentable over La Barge in view of US 2002/0113069 to Forrest et al. (Forrest).
Regarding claim 4, La Barge discloses the can end of claim 1 but does not teach the recited thickness range of the central panel.  However, Forrest discloses a can end (10) with average thickness 0.0080 inch thick (€0057) and one of ordinary skill in the art would have found it obvious to change the thickness of the La Barge central panel to be the same thickness range as suggested by Forrest in order to produce a lightweight can end of aluminum (Forrest, €0057).

5-6 stand rejected under 35 U.S.C. 103 as being unpatentable over La Barge.
Regarding claim 5, La Barge discloses the can end of claim 1 but does not explicitly teach the thickness of coined rivet top portion.  However, La barge discloses the coining operation to produce thickness varying from .0050 inch to .0055 inch (col. 17, ll. 65-68) and further discloses coining to result in approximately half thickness of the base thickness (184, col. 22, ll. 45-51) and discloses base thickness to be around 0.0115 inch and half of that thickness would be around .0050 inch which falls in the recited range.  One of ordinary skill in the art would have found it obvious to have the thickness of the coined top portion the same as the other portions being coined in the central panel to maintain the integrally formed rivet and as shown in Fig 30-31, the thickness of the coined top portion appears to be the same as that of the thickness of coined portions (184) since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 6, La Barge discloses the can end of claim 5 and further discloses wherein central panel (16) includes a tab (10, Fig 4) with a body, the body including a coupling opening (at the junction of arms 34, col. 7, ll. 25-30), the tab coupled to the coined rivet (36) with the coined rivet extending through the tab body coupling opening (col. 7, ll. 25-30), the coined rivet having an enhanced overlap of the tab body (Fig 6) since the rivet has a deformed sidewall (at 43) that can be formed from a square rivet button (Fig 6).  

(2) Response to Arguments
	The appellant first presents a set of arguments arguing that McEldowney does not have a “coined rivet” as defined by the applicant in their application.  First, it should be noted that the claims are directed to a product that is in its final form.  If the prior art is the same structurally as that as Second, McEldowney also discloses that the rivet (24) was coined.  McEldowney discloses upper and lower tooling cooperate to coin the integral bubble (col. 3, ll. 28-39) and that coining occurs proximate the upper portion of the bubble (col. 6, ll. 16-18).  As shown in Fig 3d, the upper insert (86) has a coining tool face (97) that cooperates with the lower insert (102) to cause the controlled coining of the bubble (col. 6, ll. 43-44).  Thus, at least a part of the top portion of the bubble (96) is coined.  It is to the examiner’s belief that even if one were to give weight to the coining process of forming the rivet, McEldowney at least discloses coining process being 
	The appellant next presents a set of arguments that La Barge does not teach claims 1-3, 7.  In particular, the appellant argues that La Barge is directed to a plastic cap with a metal can end and thus is different from the claimed invention.  The appellant then merely concludes that this cap is a completely different construct from the claimed invention without stating any reason and giving any evidence to support this conclusion.  The appellant merely summarizes the invention of La Barge without giving any reason how La Barge fails to read on the claimed invention.  The examiner has already pointed out all the claimed structural features in La Barge and simply because La Barge discloses additional structural features does not exclude it as prior art that reads on the claimed invention.  The appellant makes the argument that La Barge fails to teach or suggest a coined rivet.  Examiner disagrees because La Barge specifically discloses that rivet (36) was coined and formed from a coined rivet button and has a coined top portion (col. 21, ll. 48-51).  As shown in Fig 25-27, the process shows a coined rivet button (142) being formed and Figs 28-30 show the rivet then being formed from the button (col. 22, ll. 52-55).  Note in particular, that the top portion of the rivet was coined by the dies 204 and 196 as based on the appellant’s definition for coining to be simultaneously engage opposing sides of a blank and induce plastic flow on the surface of the material.  
	Regarding claims 2-3, it is believed that La Barge meets the limitations of claims 2-3 because, as stated above, limitations directed to intermediate products are given little patentable weight unless the appellant can prove that there is a structural difference in the final products.  If the final product of the prior art has the same structure as the final product of the claimed invention, then the final product of the prior art can also be made by the claimed intermediate product.  In the instant case, the La Barge 
	Regarding claim 7, the appellant makes the argument that “enhanced overlap” and “very enhanced overlap” are specifically defined terms and La Barge does not meet these limitations.  Taken from the appellant’s specification, “enhanced overlap” is defined as “deformed sidewall was formed from a square rivet button” and “very enhanced overlap” is defined as overlay of a tab created when a square coined rivet button is used to couple a tab to a can end.  As stated above, product-by-process limitations are given little patentable weight unless there is a structural difference in the final product.  The use of a square rivet button or a square coined rivet button to create the sidewall or tab is given little patentable weight because limitations directed to the intermediate product would not affect the structure of the final product unless the appellant can prove otherwise.
	Regarding claim 4, the appellant does not specifically argue the claim and relies on the arguments against the rejection of claim 1 and thus the same counterargument to claim 1 apply to claim 4.
	Regarding claim 5, the appellant argues that the prior art does not teach the thickness of the top portion as recited.  However, examiner has shown the thickness of other parts of the rivet to fall in the range recited after coining and since the appellant has not stated any criticality to this range in the disclosure, it is believed that one of ordinary skill in the art, when taken as whole and knowing that the range thickness of the rivet and bubble fall inside the range of at least less than .0082 inches and knowing that coining reduces thickness, one of ordinary skill in the art would have the coined top portion lying in the range as recited and if not, it would be obvious to optimize it to be within that range similar to the other coined areas since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT POON/Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:
 /Anthony D Stashick/ Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                       
/DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.